DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    DIEGO PASCUAL FRANCISCO,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-4039

                              [June 3, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Stephen A. Rapp,
Judge; L.T. Case No. 502012CF007694AXXXMB.

  Diego Pascual Francisco, Crawfordville, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A.
Egber, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.   See Iacono v. State, 930 So. 2d 829, 831 (Fla. 4th DCA
2006).

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.